internal_revenue_service number release date uil r ---------------------- ------------------------------------------------------------ --------- ---------------------------------------------------- ------------------------ ---------------------- - department of the treasury washington dc person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b06 - plr-128393-00 date date re request for private_letter_ruling regarding normalization taxpayer ----------------------------------------- ------------------------ parent ----------------------- ------------------------- ---------------- -------------------- ------------------------------------------------------------------------------------- ---------------------------------------------------- ---------------------------------------------------------- ------- -------- ----- -------- ------- ---------------------- ------- ------- state1 state2 bill a b c d e f g h i j dear --------------- information submitted on behalf of taxpayer for a determination as to the normalization requirements under former sec_46 of the internal_revenue_code and e of the this letter responds to a letter dated date and supplemental taxpayer represents that the facts are as follows taxpayer is an investor-owned public_utility that has traditionally been engaged in taxpayer made the election to use the ratable flow-through method of plr-128393-00 tax_reform_act_of_1986 vol c b the act for the accumulated deferred investment_tax_credit aditc and excess deferred federal income taxes edfit associated with certain generation assets that were sold by taxpayer facts the generation transmission and distribution of electric power taxpayer is subject_to the regulatory jurisdiction of a with regard to its retail sales and certain conditions of service and to the regulatory jurisdiction of b with regard to its wholesale and wheeling rates taxpayer is a member_of_an_affiliated_group headed by parent and files a consolidated federal_income_tax return with parent normalizing its investment tax_credits under former sec_46 taxpayer also adopted a normalization method_of_accounting for purposes of claiming accelerated_depreciation for public_utility_property in accordance with former sec_167 and sec_168 and with sec_168 moreover taxpayer has normalized its edfit in accordance with e of the act and revproc_88_12 1988_1_cb_637 electric utility market structure and permitted customer choice of electric generation providers as a condition of seeking recovery_of stranded costs an electric utility company had to either divest its non-nuclear generation assets in a sale approved by a or divest or attempt to divest its non-nuclear generation assets in a public auction approved by a further bill allows each electric utility company to divest its nuclear generation assets and requires each electric utility company that elects to divest its nuclear generation assets to submit a divestiture plan with a unrelated third party consisting of e fossil fuel plants located in state1 and sold f megawatts of generating assets to a related company consisting of hydroelectric generating assets located in state1 and state2 these sales resulted in a pre-tax book gain state1 while this sale results in a pre-tax book gain such gain is determined without taking into account the regulatory asset created by the prior writedown of the cost of these units to their estimated fair_market_value in i prior to the sale of the nuclear generating units taxpayer reclassified the nuclear plant cost in excess of its estimated fair_market_value from a plant account to a regulatory asset for nuclear stranded costs in c bill became effective in state1 bill initiated changes to the regulated as a result of bill taxpayer sold d megawatts of generating assets to an further taxpayer sold its ownership_interest in g nuclear generating units at h in taxpayer requests the internal_revenue_service to rule on six issues all stranded costs related to taxpayer’s divestiture from the generation business plr-128393-00 as a result a pre-tax book loss from the sale of these g nuclear generating units is recorded in the regulatory asset for nuclear stranded costs because the pre-tax book loss in the regulatory asset exceeds the pre-tax book gain determined without taking into account the regulatory asset the sale of the g nuclear generating units resulted in a net pre-tax book loss will be recovered by way of a transition charge included with taxpayer’s transmission and distribution bills to ratepayers the net after-tax book gain resulting from the sale of taxpayer’s generating assets will be used to reduce taxpayer’s stranded costs the nuclear stranded costs were in fact fully recovered by the end of j rulings requested taxpayer will not violate the investment_tax_credit normalization rules if taxpayer increases the net gain from the sale of the fossil fuel and hydroelectric generating assets by the remaining unamortized aditc balances associated with these assets at the date of sale and returns such aditc to its remaining distribution customers over the period taxpayer recovers stranded costs from such customers edfit if taxpayer increases the net gain from the sale of the fossil fuel and hydroelectric generating assets by the remaining unamortized edfit balances associated with these assets at the date of sale and returns such edfit to its remaining distribution customers over the period taxpayer recovers stranded costs from such customers taxpayer will not violate the investment_tax_credit normalization rules if taxpayer decreases the net_loss from the sale of the h nuclear generating assets taking into account the regulatory asset for nuclear stranded costs created by the writedown of the nuclear plant costs to estimated fair_market_value by the remaining unamortized aditc balances associated with these assets at the date of sale where such net_loss is used to increase stranded costs that will be recovered from taxpayer’s remaining distribution customers edfit if taxpayer decreases the net_loss from the sale of the h nuclear generating assets taking into account the regulatory asset for nuclear stranded costs created by the writedown of the nuclear plant costs to estimated fair_market_value by the remaining unamortized edfit balances associated with these assets at the date of sale where such net_loss increases stranded costs that will be recovered from taxpayer’s remaining distribution customers taxpayer will not violate the depreciation normalization rules with respect to taxpayer will not violate the depreciation normalization rules with respect to taxpayer will not violate the investment_tax_credit normalization rules if former sec_46 provides an election for ratable flow through under which an taxpayer will not violate the depreciation normalization rules with respect to the first determination involves the proper normalization treatment by taxpayer plr-128393-00 taxpayer decreases the net_loss from the sale of all the generating assets nuclear and non-nuclear by the remaining unamortized aditc balances associated with these assets at the date of sale where such net_loss is used to increase stranded costs that will be recovered from taxpayer’s remaining distribution customers edfit if taxpayer decreases the net_loss from the sale of all the generating assets nuclear and non-nuclear by the remaining unamortized edfit balances associated with these assets at the date of sale where such net_loss increases stranded costs that will be recovered from taxpayer’s remaining distribution customers law and analysis an elector under former sec_46 of its aditc relating to its nuclear and non-nuclear generating assets that were sold to third parties elector may flow through the investment_tax_credit to cost of service however former sec_46 provides that no investment_tax_credit is available if the taxpayer's cost of service for ratemaking purposes or in its regulated books of account is reduced by more than a ratable portion of the credit determined under former sec_46 and allowable by sec_38 also under former sec_46 no investment_tax_credit is available if the base to which the taxpayer's rate of return for ratemaking purposes is applied is reduced by reason of any portion of the credit determined under former sec_46 and allowable by sec_38 under former sec_46 the period of time used in computing depreciation expense for purposes of reflecting operating results in the taxpayer's regulated books of account shall be used former sec_46 is determined by considering the period of time actually used in computing the taxpayer's regulated depreciation expense for the property for which a credit is allowed regulated depreciation expense is the depreciation expense for the property used by a regulatory body for purposes of establishing the taxpayer's cost of service for ratemaking purposes such period of time shall be expressed in units of years or shorter periods units of production or machine hours and shall be determined in accordance with the individual useful_life or composite or other group asset account system actually used in computing the taxpayer's regulated depreciation expense a method of reducing is ratable if the amount to reduce cost of service is under sec_1_46-6 of the income_tax regulations ratable for purposes of former sec_46 provides that for purposes of determining ratable portions the method prescribed by sec_1_46-6 for determining whether the taxpayer's plr-128393-00 allocated ratably in proportion to the number of such units thus for example assume that the regulated depreciation expense is computed under the straight_line method by applying a composite annual percentage rate to original cost as defined for purposes of computing depreciation expense if cost of service is reduced annually by an amount computed by applying a composite annual percentage rate to the amount of the credit cost of service is reduced by a ratable portion if such composite annual percentage rate were revised for purposes of computing depreciation expense beginning with a particular accounting_period the computation of ratable portion must also be revised beginning with such period a composite annual percentage rate is determined solely by reference to the period of time actually used by the taxpayer in computing its regulated depreciation expense without reduction for salvage or other items such as over and under accruals cost of service for ratemaking is reduced by more than a ratable portion of the investment_tax_credit depends upon correlating the credit with the regulatory depreciable useful_life actually used for the property that generated the credit that the correlation must remain constant and current is illustrated by the requirement that the ratable portion must be adjusted to reflect correspondingly any revision to the composite annual percentage rate applied for purposes of computing regulated depreciation expense for computing the regulated depreciation expense there could no longer be any correlation between the property and the credit in that event the requirements of former sec_46 are violated if any portion of the credit is used to reduce the taxpayer's cost of service result the asset for which regulated depreciation expense is computed is no longer available consequently no portion of the related unamortized aditc remaining at the date of sale may be returned to ratepayers by amortizing those aditc amounts over the period taxpayer recovers stranded costs from its ratepayers or by decreasing the net_loss from the sale of the h nuclear generating assets or sale of all the generating assets nuclear and non-nuclear by those aditc amounts taxpayer of its edfit relating to its nuclear and non-nuclear generating assets that were sold to third parties sec_168 shall not apply to any public_utility_property within the meaning of sec_168 if the taxpayer does not use a normalization method_of_accounting should the property for which the aditc is allowed become no longer available in this case taxpayer has sold the assets that generated the aditc and as a sec_168 provides that the depreciation deduction determined under the second determination involves the proper normalization treatment by under sec_168 if the amount allowable as a deduction under sec_168 in order to use a normalization method_of_accounting sec_168 requires sec_168 provides that one way the requirements of sec_168 plr-128393-00 the taxpayer in computing its tax expense for establishing its cost of service for ratemaking purposes and reflecting operating results in its regulated books of account to use a method_of_depreciation with respect to public_utility_property that is the same as and a depreciation period for such property that is not shorter than the method and period used to compute its depreciation expense for such purposes differs from the amount that would be allowable as a deduction under sec_167 using the method period first and last year convention and salvage_value used to compute regulated tax expense under sec_168 the taxpayer must make adjustments to a reserve to reflect the deferral of taxes resulting from such difference will not be satisfied is if the taxpayer for ratemaking purposes uses a procedure or adjustment which is inconsistent with such requirements under sec_168 such inconsistent procedures and adjustments include the use of an estimate or projection of the taxpayer's tax expense depreciation expense or reserve for deferred taxes under sec_168 unless such estimate or projection is also used for ratemaking purposes with respect to all three of these items and with respect to the rate base accelerated methods for depreciation if they used a normalization method_of_accounting a normalization method_of_accounting was defined in former sec_167 in a manner consistent with that found in sec_168 sec_1_167_l_-1 provides that the normalization requirements for public_utility_property pertain only to the deferral of federal_income_tax liability resulting from the use of an accelerated method_of_depreciation for computing the allowance for depreciation under sec_167 and the use of straight-line_depreciation for computing tax expense and depreciation expense for purposes of establishing cost of services and for reflecting operating results in regulated books of account these regulations do not pertain to other book-tax timing differences with respect to state income taxes f i c a taxes construction costs or any other taxes and items property should reflect the total amount of the deferral of federal_income_tax liability resulting from the taxpayer's use of different depreciation methods for tax and ratemaking purposes sec_1_167_l_-1 provides that the amount of federal_income_tax liability deferred as a result of the use of different depreciation methods for tax and ratemaking purposes is the excess computed without regard to credits of the amount the tax_liability would have been had the depreciation method for ratemaking purposes been used over the amount of the actual tax_liability this amount shall be taken into account sec_1_167_l_-1 provides that the reserve established for public_utility former sec_167 generally provided that public_utilities were entitled to use section e of the act provides that a normalization method_of_accounting section e of the act provides another way in which a normalization method plr-128393-00 for the taxable_year in which the different methods of depreciation are used sec_1_167_l_-1 provides that the taxpayer must credit this amount of deferred taxes to a reserve for deferred taxes a depreciation_reserve or other reserve_account this regulation further provides that the aggregate amount allocable to deferred taxes shall not be reduced except to reflect the amount for any taxable_year by which federal income taxes are greater by reason of the prior use of different methods of depreciation under sec_1_167_l_-1 or to reflect asset retirements or the expiration of the period of depreciation used in determining the allowance for depreciation under sec_167 of accounting is not being used for public_utility_property shall not be treated as being used with respect to any public_utility_property for purposes of sec_167 or sec_168 if the taxpayer in computing its cost of service for ratemaking purposes and reflecting operating results in its regulated books of account reduces the excess_tax_reserve more rapidly or to a greater extent than this reserve would be reduced under the average rate assumption method aram excess of i the reserve for deferred taxes as described in former sec_167 or sec_168 as in effect on the day before the date of the enactment of the act over ii the amount that would be the balance in this reserve if the amount of the reserve were determined by assuming that the corporate rate reductions provided in the act were in effect for all prior periods under this method aram is the method under which the excess in the reserve for deferred taxes is reduced over the remaining lives of the property as used in its regulated books of account that gave rise to the reserve for deferred taxes under the aram if timing differences for the property reverse the amount of the adjustment to the reserve for the deferred taxes is calculated by multiplying i the ratio of the aggregate deferred taxes for the property to the aggregate timing differences for the property as of the beginning of the period in question by section e b of the act defines the aram and explains the calculations the term excess_tax_reserve is defined in e a of the act as the plr-128393-00 ii the amount of the timing differences that reverse during this period revproc_88_12 1988_1_cb_637 provides further guidance as to the application of the aram to the excess_tax_reserve section dollar_figure of revproc_88_12 provides that under the aram excess tax_reserves pertaining to a particular vintage or vintage_account are not flowed through to ratepayers until such time as the timing differences in the particular vintage_account reverse moreover it is a violation of e of the act for taxpayers to adopt any accounting treatment that directly or indirectly circumvents the rule set forth in the previous sentence section dollar_figure also provides that e of the act does not modify the normalization requirements of former sec_167 or of sec_168 sec_3 and dollar_figure of revproc_88_12 provide that a taxpayer who lacks for a public_utility to use accelerated_depreciation in determining its federal sufficient vintage_account data necessary to apply the aram can use the reverse south georgia method in general a taxpayer uses that method if it a computes the excess_tax_reserve on all public_utility_property included in the plant account on the basis of the weighted average life or composite rate used to compute depreciation for regulatory purposes and b reduces the excess_tax_reserve ratably over the remaining regulatory life of the property income_tax_liability e of the act requires that normalization_accounting be used to reduce the excess_tax_reserve in calculating the rates to be charged the utility's customers and in maintaining the regulated books of account under e of the act the immediate flow through of the excess_tax_reserve to the utility's customers is prohibited instead the excess_tax_reserve is to be reduced and flowed through to cost of service no more rapidly that this reserve would be reduced under the aram or where appropriate the reverse south georgia method reduced and flowed through to the utility's customers in setting rates it does not require the utility to flow through the excess_tax_reserve to its customers but permits the utility to do so provided the reduction to cost of service is not more rapidly than would be under the aram thus e of the act imposes a limitation on when the excess_tax_reserve may be returned to the utility's customers in the form of reduced rates retirements of public_utility_property subject_to the normalization requirements of sec_168 are reflected in adjustments to taxpayer's deferred tax reserve as well as its excess_tax_reserve see sec_1_167_l_-1 and revproc_88_12 c b pincite as a result of the sale these reserves cease to exist a violation of the depreciation normalization rules will occur if there is any return to ratepayers after the sale date of the section e of the act limits the rate at which the excess_tax_reserve may be in the present case taxpayer has sold the aforementioned public_utility_property plr-128393-00 unamortized edfit attributable to accelerated_depreciation on public_utility_property that is sold further both aram and the reverse south georgia method rely on mechanisms requiring a regulatory life once the asset is sold the regulatory life ceases to exist hence in each of the six rulings requested by taxpayer there would be a conclusions normalization violation if the remaining unamortized aditc and edfit balances or a proportionate part thereof existing at the date of sale are returned to ratepayers by amortizing those amounts over the period taxpayer recovers stranded costs from its ratepayers or by decreasing the net_loss from the sale of the h nuclear generating assets or sale of all the generating assets nuclear and non-nuclear by those amounts because taxpayer has sold the assets that generated the aditc the asset for which regulated depreciation expense is computed is no longer available consequently no portion of the related unamortized aditc remaining at the date of sale may be returned to ratepayers by amortizing those aditc amounts over the period taxpayer recovers stranded costs from its ratepayers or by decreasing the net_loss from the sale of the h nuclear generating assets or sale of all the generating assets nuclear and non-nuclear by those aditc amounts additionally the unamortized edfit associated with the sold generating assets ceases to exist at the date of sale consequently a violation of the depreciation normalization rules will occur if there is any return to ratepayers after the sale date of those unamortized edfit amounts attributable to accelerated_depreciation on public_utility_property this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representatives we are also sending a copy of this letter to the industry director natural_resources and construction lm nrc enclosures copy copy for return kathleen reed senior technician reviewer branch office of associate chief_counsel passthroughs and special industries kathleen reed sincerely
